Citation Nr: 1021827	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, claimed as due to service-connected hypertension 
and anxiety/depressive disorder.

2.  Entitlement to service connection for erectile 
dysfunction, also claimed as due to service-connected 
hypertension and anxiety/depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 to December 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1993 rating decision denied 
service connection for headaches.

2.  The evidence associated with the claims file subsequent 
to the September 1993 decision was not previously submitted 
for consideration, relates to an unestablished fact necessary 
to establish the claim, and raises a reasonable possibility 
of substantiating the claim.  

3.  The competent and probative evidence weighs against a 
finding that the Veteran's erectile dysfunction is due to any 
incident or event in active service, or that it is 
proximately due to or the result of any of his service-
connected disabilities, on either a causation or aggravation 
basis.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for headaches has been 
received, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).

2.  The Veteran's erectile dysfunction was not incurred in or 
aggravated by service, nor is it shown to be due to, the 
result of, or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen the Headache Claim
 
In January 1993, the Veteran raised a claim of entitlement to 
service connection for headaches.  This claim was denied in a 
September 1993 rating decision.  The Veteran did not file a 
timely appeal.  Consequently, the September 1993 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  

In June 2005, the Veteran filed a request to reopen his claim 
for service connection for headaches.  The claim was denied 
in a December 2005 rating decision that is the subject of the 
instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether 
new and material evidence has been received to reopen the 
claim.  

It appears that the RO addressed the headache claim on the 
merits, at least in part, in its December 2005 rating 
decision.  However, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

The pertinent regulations define "new" evidence as that not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final 
September 1993 rating decision denying the Veteran's claim of 
entitlement to service connection for headaches included 
service treatment records (STRs) and a VA examination from 
April 1993.       

The STRs confirmed that the Veteran was treated for headaches 
during active service in July and August 1990, and included a 
statement that the headaches could possibly be related to 
hypertension.  The April 1993 VA examination showed that the 
Veteran continued to have headaches, which he believed were 
due to prolonged exposure to computer screens during active 
service.  However, the VA examiner did not provide his own 
opinion regarding the etiology of the headaches.     

Based on the above evidence, the claim was denied.  
Specifically, the RO in September 1993 determined that there 
was no evidence of a chronic headache condition or that the 
Veteran's current headaches were related to active service.  

Evidence added to the record since the time of the last final 
denial in September 1993 includes outpatient records from the 
Honolulu VA Medical Center (VAMC), and VA examinations from 
November 2005 and September 2009.  The VAMC records contain 
several statements that the Veteran's headaches may be 
related to his service-connected hypertension.         

The evidence added to the record since the previous September 
1993 denial constitutes new and material evidence.  It 
addresses the relationship between the Veteran's headaches 
and a service-connected disability, which is an unestablished 
fact necessary to substantiate the claim.  Further, it is not 
redundant, as there have been no previous records containing 
opinions that the Veteran's headaches are related to a 
service-connected disability.  Finally, it does raise a 
reasonable possibility of substantiating the headache claim.  

Based on the above, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the claim is 
reopened.  

The Board will address the underlying issue of entitlement to 
service connection for headaches in the REMAND portion of 
this decision.

Service Connection for Erectile Dysfunction

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may also be established, under 
38 C.F.R. § 3.310(a), for non-service-connected disability 
which is aggravated by service connected disability.  
"Aggravation" is defined for this purpose as a chronic, 
permanent worsening of the underlying condition, beyond its 
natural progression, versus a temporary flare-up of symptoms.  
In such instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability which 
existed prior to the aggravation of the non-service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, specifically 
in terms of requiring the establishment of a baseline level 
of disability for the non-service-connected condition prior 
to the claimed aggravation.  Because the new law appears more 
restrictive than the old, and because the Veteran's current 
claim was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the 
law in effect prior to the amendment.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they may have 
impermissibly retroactive effects).  Regardless, based upon 
the facts in this case, neither version is more favorable, 
and the regulatory change does not affect the outcome herein.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A.  § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Veteran claims his current erectile dysfunction is 
related to active service or was caused or aggravated by one 
of his service-connected disabilities.  Service connection is 
in place for anxiety and depressive disorder and 
hypertension, both effective from the day after the Veteran's 
separation from service.  

The Veteran's service treatment records are negative for any 
manifestation or diagnosis of erectile dysfunction.  
Following separation from service, the first documentation of 
treatment for erectile dysfunction is a September 2004 VAMC 
treatment note.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint or 
treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The Veteran stated that he had been taking Atenolol 
for hypertension since 2002, and that he suspected that the 
medication was causing erectile dysfunction.  He was able to 
attain erection, but not as strong as before.  The doctor 
stated it was possible that Atenolol was causing erectile 
dysfunction, and decreased the medication dose.  However, a 
May 2005 note indicates that the Veteran continued to 
experience problems, even with the decreased dosage.  

In July 2005, the doctor stopped the Atenolol, noting that it 
could be responsible for the Veteran's impotence.  

At the November 2005 VA examination, the Veteran stated he 
could not tell if his erectile dysfunction had resolved after 
stopping the Atenolol medication as he had not been sexually 
active.  However, in a January 2006 Statement in Support of 
Claim, the Veteran said that he continued to have erectile 
dysfunction even after he stopped taking Atenolol.    

There is no further documentation of treatment for erectile 
dysfunction, and the September 2009 VA examination report 
does not mention any complaints of the condition.  

Based on the foregoing medical evidence, the Board finds that 
the preponderance of the evidence is against a finding that 
the Veteran's erectile dysfunction was incurred in active 
service or caused or aggravated by any of his service-
connected disabilities.  

First, the Board finds that the competent evidence weighs 
against a finding that the current erectile dysfunction, if 
it exists at this time, was incurred during active service or 
caused by the Veteran's service-connected disabilities.  
There are no competent medical opinions in favor of the 
Veteran's contention that his erectile dysfunction was 
incurred or aggravated in service or caused by a service-
connected disability.  Indeed, the Veteran complained in 2004 
and 2005 that the medication Atenolol was causing the 
condition, and his doctors agreed with him to the point of 
stopping the medication.  Therefore, the Veteran's current 
belief that it is now his service connected disability that 
has caused this problem is of very limited probative value.

Additionally, continuity of the disorder has not been 
established by the evidence.  The Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
inability to attain erection and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, 
the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting 
that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, such as if one disability 
caused another disability, in this case requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's inability to attain 
erection is found to be capable of lay observation, and thus 
his statements constitute competent evidence.  The Board must 
now consider the credibility of such evidence.  The Veteran's 
service records show no evidence of erectile dysfunction or 
related symptoms in active service.  Following service, there 
was no documentation of complaints or treatment for erectile 
dysfunction until 2004, 12 years after his separation from 
service.  

It appears that the Veteran contends that he has had this 
problem since service, however, while he is clearly sincere 
in his beliefs, in light of these factors, the Veteran's 
current statements to the effect that he has experienced 
continuous symptomatology since active service, while 
competent, are not deemed to be credible.  Therefore, the 
absence of documented complaints or treatment for 12 years 
following his military discharge is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Moreover, there are no competent opinions relating erectile 
dysfunction to military service or to the Veteran's service-
connected disabilities.  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.
  
In summary, the weight of the evidence is against a finding 
that the Veteran's erectile dysfunction was incurred in or 
aggravated by active service, or that it was caused or 
aggravated by a service-connected disability.  The 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In June and July 2005, VA sent the Veteran letters informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claims, such as medical records, employment 
records, or records from other Federal agencies.  The Veteran 
was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the 
RO to obtain, any supportive evidence pertinent to his 
claims.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence 
and/or information in his possession to the RO.  The June 
2005 letter explained that the Veteran would need new and 
material evidence to reopen his claim of entitlement to 
service connection for headaches, stated why the claim was 
previously denied, and explained what the new and material 
evidence would need to address in order to reopen the claim.  
A March 2006 letter describes how VA determines disability 
ratings and effective dates.  

The Board acknowledges that the content of the June and July 
2005 letters did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior to the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the December 2005 rating decision, March 2007 SOC, 
and December 2007 and January 2009 SSOCs explained the basis 
for the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  In 
addition, the Veteran has demonstrated through submission of 
statements and additional evidence that he was aware of the 
type of evidence required to substantiate his claim.  
Finally, the claim was readjudicated in the March 2007 SOC 
after proper notice was sent.  

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Additionally, the Veteran has demonstrated 
knowledge of, and has acted upon, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and treatment records from 
the Honolulu VA Medical Center (VAMC).  

With regard to the Veteran's erectile dysfunction claim, the 
Board finds that a VA examination is not necessary to fulfill 
VA's duty to assist.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of erectile dysfunction for 
13 years following separation from active service.  
Additionally, there are no competent medical opinions 
suggesting a relationship between the Veteran's erectile 
dysfunction and active service or any service-connected 
disability.  Moreover, no other medical evidence of record 
suggests a causal relationship between the current erectile 
dysfunction and active service or a service-connected 
disability.  Accordingly, an examination is not required 
here, even under the low threshold of McLendon.  

As discussed in the REMAND portion of the decision below, the 
Board finds that a VA examination is necessary to fulfill 
VA's duty to assist with regard to the Veteran's headache 
claim.
 
Accordingly, with regard to the erectile dysfunction claim, 
the Board finds that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

Service connection for erectile dysfunction is denied.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for headaches.


REMAND

As discussed above, the Veterans Claims Assistance Act of 
2000 (VCAA) enhanced VA's duty to notify and assist claimants 
in substantiating their claims for VA benefits, as codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2009).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before us is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes affording 
the Veteran a VA examination under the facts and 
circumstances of this case.

The Veteran's service treatment records show treatment for 
exercise-induced headaches during active service in July and 
August 1990.  A cranial MRI was normal, but the doctor noted 
contemporaneous elevated blood pressure readings and stated 
that the Veteran's headaches could be due to hypertension 
with further elevations during exercise.  The Veteran's 
December 1992 separation examination states that the Veteran 
developed headaches when tapering Prozac, but that since he 
discontinued the Prozac, he had not experienced any more 
headaches.  

Following separation from service, the Veteran was afforded a 
VA examination in April 1993 at which he reported headaches 
and blurry vision for the last one-and-a-half years.  He 
attributed the headaches to working in front of a computer 
screen for 3 years while in active service.  

Then, in October 2004, the Veteran sought treatment with his 
primary care physician at the VAMC complaining of 3 or 4 days 
of intermittent right-sided headaches.  The headaches were 
throbbing in nature and lasted for 1 to 3 hours.  The Veteran 
also had photophobia, phonophobia, increased pain with 
activity, some diaphoresis when the pain was at its worst, 
and one episode of emesis without nausea after smelling 
bacon.  The Veteran also noted minor lightheadedness prior to 
the onset of the headaches.  The doctor stated that the 
Veteran's headaches were consistent with a possible migraine 
and referred the Veteran for an MRI and a neurology 
consultation. 

In December 2004, the Veteran saw a neurologist.  The Veteran 
had experienced headaches for 1 or 2 more days after his last 
appointment in October, but since that the headaches had 
resolved.  He had taken Etodolac and Zomig.  The Veteran 
believed the headaches were related to increased stress at 
work.  The doctor assessed a migraine versus vascular 
malformation.  

At a November 2005 VA examination for hypertension, the 
examiner noted that hypertension was diagnosed in 1990 while 
the Veteran was in active service, and that the most obvious 
side effect of the Veteran's hypertension was headaches which 
still persisted on a daily basis.  

The Veteran has continued to treat for his headaches at the 
Honolulu VAMC, and several opinions regarding the etiology of 
his headaches have been rendered.  For instance, a May 2005 
treatment note states that the Veteran's headaches are 
possibly due to hypertension.  At an October 2006 neurology 
consultation, the doctor listed differential diagnoses of 
tension type headaches, rebound headaches from medication 
overuse, migraines, sinus headaches, and cluster headaches.  
However, he stated the Veteran's long history of back pain 
made the etiology of a tension type headache most likely.  
Finally, in a December 2006 note, the doctor assessed 
migraine headaches secondary to multiple etiologies, noting 
the Veteran's psychological stressors and hypertension, as 
well as a possible familial etiology as his mother had 
chronic migraine headaches.  Although the doctor did not 
specifically identify any single etiology, he did note that 
physical examination did not reveal any significant findings 
for sinus headaches, as the Veteran had a history of sinus 
problems.  

In light of the documentation of both hypertension and 
headaches during active service, as well as the multiple 
statements by competent medical professionals suggesting a 
relationship between the two conditions, the Board finds that 
a VA examination is necessary to determine the etiology of 
the Veteran's headaches.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board also notes that the RO scheduled a 
VA examination with regard to the Veteran's headaches in 
October 2008, but there is no copy of notice of the time and 
date of the examination included in the claims file.  Thus, 
once a new examination is schedule, the RO should ensure that 
a timely notice of the time, date, and place of the 
examination is provided to the Veteran and that a copy of the 
notice is included in the file.    

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an examination with 
regard to the causation or etiology of his 
current headaches.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, and a complete rationale for 
any opinion expressed should be provided.  
The claims file, as well as a copy of this 
remand, must be made available to the 
examiner for review of the medical history in 
conjunction with the examination.  

a.  Specifically, the examiner should 
identify all possible diagnoses with 
regard to the Veteran's headaches, and 
address the issue of whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that the Veteran's headaches were 
incurred during active service, or 
whether such incurrence is unlikely 
(i.e., less than a 50-50 probability).  
The examiner must provide an explanation 
for the opinion reached, to include the 
significance of the documentation of 
headaches in the Veteran's service 
treatment records.

b. If the Veteran's headaches were not 
incurred in or aggravated by active 
service, the examiner should address 
the issue of whether it is at least as 
likely as not (i.e., to at least a 
50/50 degree of probability) that any 
currently diagnosed headache 
disorder(s) was/were caused or 
aggravated by his hypertension or 
anxiety/depressive disorder, or 
whether such causation or aggravation 
is unlikely (i.e., less than a 50-50 
probability).  The examiner should 
specifically comment on the notation 
of possible connection between 
headaches and hypertension in the 
service treatment records, as well as 
the opinions regarding etiology of the 
headaches made in May 2005, October 
2006, and December 2006.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

d.  Note:  The term "aggravated" 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

e.  If the opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


